   -------------
               - ----1                                                                       ---------- -- -1




                                                                                           FILED
                                                                                      CHARLOTTE, NC
                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA                   MAY - 9 2019.
                                      STATESVILLE DIVISION
                                        No. 5:18-cv-131-GCM                         US DISTRICT COURT
                                                                                  WESTERN DISTRICT OF NC
JAMES WILSON,                            )
                                         )
                            Plaintiff,   )
                                         )
                     v.                  )
                                         )           CONSENT ORDER
NANCY BERRYHILL,                         )
Acting Commissioner of Social            )
Security,                                )

                        Defendant.    )
         This action being submitted to the Court for entry of a Consent Order agreed to by the

parties; and it appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $4,400.00, in full and final settlement of all claims arising under the Equal

Access to Justice Act ("EAJA"). See 28 U.S.C. § 2412(d).

         It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $4,400.00, in full satisfaction of any and all claims arising under EAJA, 28 U.S.C. §

2412(d), and upon the payment of such sum this case is dismissed with prejudice. If the award to

Plaintiff is not subject to the Treasury Offset Program, payment will be made by check payable

to Plaintiffs counsel, Charlotte W. Hall of the Charles T. Hall Law Firm, and mailed to her

office at P.O. Box 10629 Raleigh, North Carolina 27605, in accordance with Plaintiffs

assignment to his attorney of his right to payment of attorney's fees under the EAJA. If the

payment is subject to offset, then any remaining fee will be made payable to Plaintiff and mailed

to Plaintiffs counsel's office address.
